DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 10/11/2022, with respect to informalities have been fully considered and are persuasive.  The objections of claims 1-20 have been withdrawn. 
Applicant's arguments filed 10/11/2022 have been fully considered but they are not persuasive. 
Applicant’s argument: Ludwig does not disclose or suggest a transmission signal that is generated in such a way that the signal received at the first communication node (transmitted via a first communication channel) is the same at the signal received at the second communication node (transmitted via the second communication channel).
Examiner’s response: the claimed subject matter, “the first transmission signal is generated based on a setting that the first received signal is equal to the second received signal,” only requires that the generated first transmission signal results in the first received signal being equal to the second received signal. The claims do not specify what “received signal” means beyond their plain meaning. As such, the claims need to be interpreted as narrowly as in applicant’s arguments. Applicant essentially equates the “first received signal” with the first transmitted signal through the first channel, and the “second received signal” with the first transmitted signal through the second channel, as disclosed by Ludwig. In this narrow interpretation, these received signal appear to be different.
However, Ludwig discloses the first and second nodes both receive third and fourth signals from the relay, and both determine the [same] cryptographic key based on the received third and fourth signals (abstract). Since the first and second nodes generate the same key, it is implicit that the signals used in their generation are also the same. 
Ludwig also discloses two legitimate parties A and B receive the sum signal and training sequence from the relay, and are able to receive both their own respective channels and the other channel, where the individual channels are used as starting material for generating the key (para. 0009). Thus, both nodes (or “legitimate parties A and B”), receive the “same signal” of the individual channels for A and B obtained from the sum signal and the training sequence transmitted by the relay. The claim does not require that the received signals are only considered to be “received” before being processed by the nodes.
As such, Ludwig properly discloses the subject matter of “the first transmission signal is generated based on a setting that the first received signal is equal to the second received signal”.

Applicant’s remaining arguments address other embodiments disclosed by Ludwig with the same narrow interpretation of “received signal” as addressed above. These alternate embodiments are not relied upon in the rejection below, and the arguments are moot.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 10, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ludwig et al. (US 2018/0115420, hereinafter “Ludwig”).
Regarding claims 1 and 10, Ludwig discloses a system comprising a first communication node, a second communication node and a relay node, wherein an encryption key is generated in the system, and the relay node includes a first antenna (Fig. 3, with first node A, second node B, and relay R, see also Fig. 1, steps 15 and 16 for generating key), wherein:
the first communication node is configured to:
transmit a first communication via a first communication channel (first node A transmits first training sequence on a first channel to the relay, step 11, Fig. 1, para. 0026-0027), wherein:
the first communication channel is between the first communication node (101) and the first antenna of the relay node (hAR between first node A and relay R, Fig. 3); and
the first communication comprises a first training packet (training sequence, para. 0027);
determine a first received signal (first node receives a third signal and a sum signal from the relay, step 13, Fig. 1); and
generate a first instance of the encryption key based on the first received signal (first node determines key based on the third signal and the sum signal, step 15, Fig. 1);
the second communication node (102) is configured to:
transmit a second communication via a second communication channel (second node B transmits second training sequence on a second channel to the relay, step 12, Fig. 1, para. 0026-0027) wherein:
the second communication channel) is between the second communication node (102) and the first antenna of the relay node (hBR between second node B and relay R, Fig. 3); and
the second communication includes a second training packet (training sequence, para. 0027);
determine a second received signal (second node receives the third signal and the sum signal from the relay, step 14, Fig. 1);
generate a second instance of the encryption key based on the second received  signal (second node determines key based on the third signal and the sum signal, step 16, Fig. 1); and
the relay node is configured to:
receive the first communication; and in response to receiving the first communication, estimate the first communication channel (first and second nodes A and B each transmit training sequence to relay R, relay R determines the individual channels with knowledge of the training sequences, para. 0034, 0036);
receive the second communication; and in response to receiving the second communication, estimate the second communication channel  (first and second nodes A and B each transmit training sequence to relay R, relay R determines the individual channels with knowledge of the training sequences, para. 0034, 0036);
generate a first transmission signal  (generates sum signal from the training sequences of A and B, para. 0011); and
transmit the first transmission signal via the first communication channel and the second communication channel (relay emits the weighted sum, para. 0011, 0036); wherein:
the transmission signal is generated such that the first received signal is equal to the second received signal (first and second nodes both receive the third signal the sum signal, steps 13 and 14 of Fig. 1, see also para. 0030; first and second nodes generate the same key using the same individual channels resulting from the sum signal and third signal (training sequence) emitted from the relay, see abstract and para. 0009; first and second nodes both “receive” the same individual channels in this way).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ludwig et al. (US 2018/0115420, “Ludwig”) in view of Son et al. (US 2019/0288892, hereinafter “Son”).
Regarding claims 5 and 14, Ludwig discloses everything applied to claims 1 and 10 above, but do not expressly disclose the first transmission signal is an Orthogonal Frequency Division Multiplexing signal comprising a plurality of subcarriers, wherein the plurality of subcarriers comprises a plurality of sets of subcarriers, wherein each set of subcarriers has an equal number of subcarriers and subcarriers in a set convey a same data value.
Nevertheless, Ludwig discloses the signal transmitted from relay R includes a weighted sum of the training signals received from stations A and B. Ludwig also discloses that the system of Fig. 3 is a 802.11 system (para. 0040). 
Son discloses training signals in the context of 802.11 systems, include OFDM symbols in which set intervals of subcarriers for repeating training signals (para. 0098, Fig. 8). Thus, Son suggests the use of OFDM symbols with equal sets of subcarriers that convey the same data (i.e. training sequence) in 802.11 systems. It is implicit that a sum two such OFDM symbols would not vary the subcarrier structure, only the amplitudes of the training signals.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the application was filed, to modify the system of Ludwig to specify that the training signals of Ludwig includes OFDM symbols that include equal sets of subcarriers that convey a repeated training sequence, since this is suggested by the 802.11 system of Son.

Allowable Subject Matter
Claims 2-4, 6-9, 11-13, 15-18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID S HUANG whose telephone number is (571)270-1798. The examiner can normally be reached Monday - Friday, 9:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on (571) 272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David S Huang/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        7/2/2022